         Case 1:19-cv-06002-AJN Document 35 Filed 01/13/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


IN RE MERRILL, BOFA, AND MORGAN                   Master Docket No. 19-cv-6002 (AJN)
STANLEY SPOOFING LITIGATION

                                                  ORAL ARGUMENT REQUESTED

THIS DOCUMENT RELATES TO: ALL
ACTIONS



                      NOTICE OF MOTION TO DISMISS BY
                 DEFENDANTS JOHN PACILIO AND EDWARD BASES

       PLEASE TAKE NOTICE that upon (i) the accompanying Memorandum of Law, and (ii)

the Bank Defendants’ Joint Memorandum of Law in Support of their Motion to Dismiss the

Consolidated Class Action Complaint, filed contemporaneously herewith, Defendants John Pacilio

and Edward Bases (the “Individual Defendants”), by their undersigned counsel, will respectfully

move this Court, before the Honorable Judge Alison Nathan, United States District Judge,

Southern District of New York, for an order pursuant to Federal Rule of Civil Procedure 12(b)(6)

dismissing Plaintiffs’ Consolidated Class Action Complaint (ECF 27), on the following grounds:

       (1)    Plaintiffs’ claims under the Commodity Exchange Act (“CEA”) and for unjust

              enrichment are barred by the applicable statute of limitations;

       (2)    The CEA does not provide a private right of action to pursue alleged “spoofing”

              violations, and Plaintiffs’ claims are based on spoofing, not manipulation;

       (3)    Plaintiffs fail to allege that they suffered actual damages;

       (4)    Plaintiffs fail to plead CEA manipulative device claims for conduct that occurred

              before August 15, 2011 because the relevant statute and rule were not in effect

              before that time;
            Case 1:19-cv-06002-AJN Document 35 Filed 01/13/20 Page 2 of 3



       (5)      Plaintiffs fail to state a claim for unjust enrichment;

       (6)      Plaintiffs fail to state a claim against the Individual Defendants for market

                manipulation;

       (7)      Plaintiffs fail to state a claim against the Individual Defendants for manipulative

                device; and

       (8)      Plaintiffs fail to state a claim against the Individual Defendants for principal/agent

                liability.

       The support for grounds (1) through (5) above are set forth in the Bank Defendants’ Joint

Memorandum of Law in Support of their Motion to Dismiss the Consolidated Class Action

Complaint, filed at ECF 34, and the support for grounds (6) through (8) above are set forth in the

Individual Defendants’ accompanying Memorandum of Law in support of their motion to dismiss.

       PLEASE TAKE FURTHER NOTICE THAT pursuant to the so-ordered stipulation

entered into by the parties, dated September 13, 2019, ECF 15, Plaintiffs shall serve any paper in

opposition on or before March 13, 2020, and Defendants shall serve any reply no later than April

13, 2020.


Dated: January 13, 2020

                                                       By: /s/ David H. McGill

                                                       David H. McGill
                                                       Jonathan D. Cogan
                                                       KOBRE & KIM LLP
                                                       800 Third Avenue
                                                       New York, New York 10022
                                                       (212) 488-1200
                                                       david.mcgill@kobrekim.com




                                                   2
Case 1:19-cv-06002-AJN Document 35 Filed 01/13/20 Page 3 of 3



                                  Erika L. Berman (pro hac vice forthcoming)
                                  Geoffrey J. Derrick
                                  KOBRE & KIM LLP
                                  1919 M Street, NW
                                  Washington, DC 20036
                                  (202) 664-1900
                                  erika.berman@kobrekim.com
                                  geoffrey.derrick@kobrekim.com

                                  Attorneys for John Pacilio

                                  By:/s/ Evan Cohen (on consent)

                                  Evan Cohen
                                  David Allen
                                  FINN DIXON & HERLING
                                  6 Landmark Square
                                  Stamford, CT 06901
                                  (203) 325-5000
                                  ECohen@fdh.com
                                  DAllen@fdh.com

                                  Attorneys for Edward Bases




                              3
